Title: To Alexander Hamilton from Simon Elliot, 28 February 1799
From: Elliot, Simon
To: Hamilton, Alexander


          
            Sir,
            Boston Feby. 28th 1799
          
          I had the honor yesterday to receive your favor of the 18th Instt. upon the subject of Recruiting and immediately waited upon Genl. Brooks to consult with him, agreeably to your directions. 
          he has appointed Saturday next to meet me and the three Majors, who fortunately are in Boston at this time, I shall transmit to you the result of the meeting without delay. I feel it my duty and shall be happy upon this and every occasion to assist with my humble services, yet I cannot forbear expressing my surprize that you have not been notified from the War office of my non-acceptance however, I presume it is done ’ere this—
          with the highest respect Yr. mo. obt. Serv
          
            Simon Elliot
          
        